       Case 6:20-cv-06265-EAW-MJP Document 1 Filed 04/24/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK



DOCUMENT SECURITY SYSTEMS, INC., AND
DSS TECHNOLOGY MANAGEMENT, INC.,
                                                            20 Civ. 6265
                              Plaintiffs,

             -against-

JEFFREY RONALDI,

                              Defendant.


                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that defendant Jeffrey Ronaldi, by his undersigned counsel,

hereby removes the above-caption action, filed on or about March 2, 2020 in the Supreme Court

                                                                                 E2020002300



authorized by 28 U.S.C. §§ 1441(b) and 1446. As grounds for removal of the Action, Ronaldi

states as follows:

                                    Statement of the Case

       1.      According to the Complaint filed in the State Court, a true and correct copy of

which is attached hereto as Exhibit 1, this is an action for monetary damages. Plaintiffs have

brought seven causes of action alleging breaches of fiduciary duty (Counts I, II, III, and IV),

common law indemnification (Count V), faithless servant liability (Count VI), and unjust

enrichment (Count VII).

       2.      The Summons and Complaint were served on Ronaldi on March 28, 2020.
       Case 6:20-cv-06265-EAW-MJP Document 1 Filed 04/24/20 Page 2 of 4




                                         The Parties

       3.      Jeffrey Ronaldi is the former Chief Executive Officer of Document Security



       4.      The Complaint describes DSS



Rochester, New York 14623. DSS is a New York Corporation and DSS TM is a Delaware

corporation.

                                    Grounds for Removal

       5.      This Action is properly removable under 28 U.S.C. §

action brought in a State court of which the district courts of the United States have original

                                                                                       1332(a),

because there is complete diversity of citizenship between Plaintiffs (as citizens of New York

and Delaware, respectively) and Defendant (a citizen of the state of California), and the amount

in controversy exceeds $75,000, exclusive of interest and costs. Accordingly, Plaintiffs are a

                                                                          1332(a). As set forth

i

United States within the meaning of 28 U.S.C. § 1332(a).

       6.      The amount in controversy requirement of 28 U.S.C. § 1332(a) is also satisfied.

In the Complaint, Plaintiffs seek sums certain for Count III ($500,000), Count IV ($310,000),

Count V ($10,000), and Count VI ($1,383,644.84). Otherwise, Plaintiffs causes of action seek

amounts to be determined at trial.     These allegations surpass the amount in controversy

requirement.




                                               2
       Case 6:20-cv-06265-EAW-MJP Document 1 Filed 04/24/20 Page 3 of 4




               All Procedural Requirements for Removal Have Been Satisfied

       7.      True and correct copies of the papers filed by Plaintiff in the State Court are

collectively attached hereto as Exhibit 1. That satisfies the requirement of 28 U.S.C. § 1446(a).

       8.      This Notice of Removal has been filed by Ronaldi within 30 days of the date of

receipt, by service or otherwise, of the Complaint. As noted in paragraph 4 above, the Summons

and Complaint were served on Ronaldi on March 28, 2020.

       9.      As explained in paragraphs 4 and 5 above, Ronaldi is the only defendant in this

Action and the only defendant that has been served with the Summons and Complaint.

Accordingly, under 28 U.S.C. § 1446, Ronaldi may remove the Action.

       10.     By filing this Notice of Removal, Ronaldi does not waive or forfeit any objections

or defenses he may have to jurisdiction; all such objections and defenses are expressly preserved.

Ronaldi further does not admit any statement of fact or assertion as to the law contained in the

Complaint or other papers filed in the State Court by Plaintiffs.

       11.     Ronaldi will promptly1 file a copy of this Notice of Removal with the Clerk of the

Supreme Court of the State of New York for the County of Monroe and will promptly serve a

copy on counsel of record who have appeared for Plaintiff in the Action in the State Court.




1
 On March 23, 2020, the Chief Administrative Judge of the Supreme Court of the State of New
York for the County of Monroe issued an order restricting filings in that court to only those that
                              See Exhibit 2

promptly after that order has been lifted. In the meantime, Defendant will serve this Notice of
Removal on opposing counsel.
                                                 3
      Case 6:20-cv-06265-EAW-MJP Document 1 Filed 04/24/20 Page 4 of 4




Dated: April 24, 2020

                                      HOGAN LOVELLS US LLP



                                   By: /s/ David Dunn
                                       David Dunn
                                       Ryan M. Philp (pro hac vice motion to be filed)
                                       390 Madison Avenue
                                       New York, New York 10017
                                       Tel: (212) 918-3000
                                       Fax: (212) 918-3100
                                       david.dunn@hoganlovells.com
                                       ryan.philp@hoganlovells.com

                                      Attorneys for Defendant Jeffrey Ronaldi




                                      4
